DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 8148341. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘341 patent claimed method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition and currently on steroid anti-inflammatory treatment but not responding or responding poorly or inadequately to the steroid anti-inflammatory treatment, comprising: administering to the patient an oligonucleotide having the sequence 5'-TTCGT-3' (SEQ ID NO: 18) and not more than 100 nucleotides, and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response to the steroid anti-inflammatory treatment (claim 1.  The oligonucleotide can be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ. ID. No. 1), where at least one CG dinucleotide is unmethylated (claim 12). The patient may concurrently be on corticosteroid anti-inflammatory treatment (claim 13). The condition can be ulcerative colitis (claims 14 and 15). The oligonucleotide may have phosphorothioate modifications at the 5’ and 3’ ends (claims 18, 19, and 22). The amount of oligonucleotide administered to the patient is about 1 microgram to about 5 mg per kg body weight (claim 30) administration may be rectal (claim 31), and the patient may be human (claim 32). Rectal administration is considered to inherently involve contact with mucosal tissues.
The ’341 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘341 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8258107. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘107 patent claimed a method for enhancing steroid efficacy in a steroid refractory patient afflicted with ulcerative colitis or Crohn's disease and currently on steroid anti-inflammatory treatment but not responding or responding poorly or inadequately to the steroid anti-inflammatory treatment, comprising administering to the patient an oligonucleotide having the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO: 1), wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response to the steroid anti-inflammatory treatment. 
	The oligonucleotide can have the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO: 1), wherein at least one CG dinucleotide is unmethylated, and * indicates phosphorothioate linkage, with remaining linkages comprising phosphodiester linkages (claim 19).
	The amount of oligonucleotide administered to the patient can be about 1 microgram to about 5 mg per kg body weight (claim 25). Administration may be rectal (claim 8) which is considered to inherently comprise topical contact with mucosal membranes. The patient may be human (claim 9).
The ‘107 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘107 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 8569257. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘257 patent claimed a method for enhancing steroid efficacy in a patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment, with the inability to be weaned off systemically or topically administered steroid treatment without increasing severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-TTCGT-3' (SEQ ID NO: 18) and not more than 100 nucleotides, and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby enable the patient to be weaned off of the steroid anti-inflammatory treatment. See claim 1.
The oligonucleotide can be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID No. 1) (claim 14). The inflammatory condition can be ulcerative colitis (claim 17). The oligonucleotide can have phosphorothioate modifications on the 5' inter-nucleotide linkages and the 3' inter-nucleotide linkages (claims 21 and 24).
	The amount of oligonucleotide administered to the patient can be about 1 microgram to about 5 mg per kg body weight (claim 32).
Administration may be rectal (claim 33) which is considered to inherently comprise topical contact with mucosal membranes.
The patient may be human (claim 34).
The ‘257 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘257 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-119 of U.S. Patent No. 8592390. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘390 patent claim a method for enhancing steroid efficacy in a steroid refractory patient afflicted with an inflammatory condition who does not respond or responds poorly or inadequately to steroid anti-inflammatory treatment or a steroid dependent patient afflicted with an inflammatory condition and currently on and responding adequately to steroid anti-inflammatory treatment who shows an inability to be weaned off systemically or topically administered steroid treatment without increasing the severity of the inflammatory condition, comprising: administering to the patient an oligonucleotide having the sequence 5'-CG-3' and from 8 to 40 nucleotides and wherein at least one CG dinucleotide is unmethylated, wherein the oligonucleotide is administered in an amount effective to improve sensitivity of the patient to the steroid anti-inflammatory treatment and thereby induce a clinical response in the steroid refractory patient or improve a clinical response in the steroid dependent patient. See claim 62.
The oligonucleotide may be 5'-GGAACAGTTCGTCCATGGC-3' (SEQ. ID. No. 1) (claim 92). The patient may be patient is steroid refractory and currently on steroid anti-inflammatory treatment (claim 94). The condition may be ulcerative colitis (claim 100). The oligonucleotide can have phosphorothioate modifications on the 5' inter-nucleotide linkages and the 3' inter-nucleotide linkages (claims 106 and 109). The amount of oligonucleotide administered to the patient can be about 1 microgram to about 5 mg per kg body weight (claim 115). Administration may be rectal (claim 116) which is considered to inherently comprise topical contact with mucosal membranes. The patient may be human (claim 117).
The ‘390 patent does not claim the instantly recited administration schedules, however, such schedules would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘390 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9492516. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The ‘516 patent claimed a method of treating chronic active ulcerative colitis in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to a patient in need thereof, an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2) and wherein at least one CG dinucleotide is unmethylated, wherein individual doses of said oligonucleotide are administered on two or more separate occasions 4 or more weeks apart.  
The ‘516 claims do not prohibit administration of doses less than 4 weeks apart, they simply require that at least two doses must be administered at least 4 weeks apart.
The oligonucleotide may have the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO:1), wherein the CG dinucleotide is unmethylated (claim 5). The amount of each administration may be up to about 100 mg (claim 9). The method can be administered concurrently with another therapy (claim 12). Administration may be topical to mucosal membranes (claim 13). The patient may be elective for colectomy (claim 15).
The ‘516 patent does not claim the instantly recited administration schedules nor dosages in excess of 100 mg, however, such schedules and dosages would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘516 claims are found in the portions of the specification supporting the claims.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9795627. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘627 patent claims a method of treating chronic active ulcerative colitis in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to the subject an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2), wherein at least one CG dinucleotide is unmethylated, and wherein said oligonucleotide is not administered in combination with corticosteroid or glucocorticosteroid. See claim 1.  The oligonucleotide may have the sequence 5'-G*G*A*ACAGTTCGTCCAT*G*G*C-3' (SEQ ID NO:1), wherein the CG dinucleotide is unmethylated (claim 5). The amount of each administration may be up to about 100 mg (claim 8). The method can be administered concurrently with another therapy (claim 11). Administration may be topical to mucosal membranes (claim 14). The patient may be elective for colectomy (claim 16).
The ‘627 patent does not claim the instantly recited administration schedules nor dosages in excess of 100 mg, however, such schedules and dosages would have been arrived at through routine optimization. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Instant claim limitations not explicitly accounted for in the ‘627 claims are found in the portions of the specification supporting the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20190321613, claiming priority to 62/434366 filed 12/14/2016, and 62/4778840 filed 3/30/2017) and Admyre et al (US 20150004187).
The Jones reference incorporates the ‘366 and ‘840 priority documents by reference, each in their entirety (see page 1, lines 4-8).
	Jones taught methods of treating inflammatory conditions of the gastrointestinal tract, such as inflammatory bowel disease (e.g. ulcerative colitis and Crohn’s disease), by administration of a TLR9 agonist such as cobitolimod.  See page 2, lines 8-9, page 20, lines 20-23, and page 317, lines 1-5, see also claims 30, 48-50, and 113. The agonist may be administered once a week, e.g. four times a month (page 237, line L24 to page 238 line 1 and page 223, lines 5-11, and claim 119). The dosage may be 1-500 mg (see claim 111. The TLR agonist may be delivered by mucosal contact (paragraphs 945, 1094, 1414, and claim 84). The TLR agonist may be delivered by rectal administration (page 32, lines 11-20, page 49, lines 15-18 and 26-32, page 107, lines 14-15, and page 224, lines 1-2). The agonist may be formulated in aqueous solutions and buffers (page 30, lines 9-17).
	This disclosure is supported by the ‘840 application e.g. at page 2, lines 7-12, page 27, lines 6-21, page 30, lines 19-20, page 44, lines 20-21, page 68, line 32, page 69, lines 13-19, paragraph bridging pages 69 and 70, page 78, lines 5-11, page 81, lines 8-17, and page 84, lines 22-25. Moreover, it is noted that the ‘840 application provided an example in which swine of 35 to 45 kg were to be administered cobitolimod  at doses of 80 and 160 mg. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have arrived at a method of treating an inflammatory bowel disease such as ulcerative colitis in a human patient by the administration of cobitolimod because Jones suggested doing so.  It would have been obvious to have arrived at the instantly claimed dose range and administration schedule in the process of optimizing the treatment. Jones taught the general conditions of the claims (e.g. weekly administration and dosage in the range of 1-500 mg and suggested dosages of 80 and 160 mg in a large animal model).   Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). Moreover, one would have had a reasonable expectation of success in view of Admyre.
	Admyre taught method of treating an inflammatory bowel disease in a subject that is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy, comprising administering to a patient in need thereof, an effective exposure of an oligonucleotide comprising the sequence 5'-GGAACAGTTCGTCCATGGC-3' (SEQ ID NO:2) and wherein at least one CG dinucleotide is unmethylated, wherein said oligonucleotide is repetitively administered as a single exposure. See claim 41.
Dosage may be up to 100 mg (claim 53). The oligonucleotide may be administered topically to mucosal membranes (claim 57).
	Accordingly, one of ordinary skill in the art would have arrived at the claimed invention of instant claims 1, 2, 7, 9, 11, 12, 14-16, 19-24, and 27 were prima facie obvious. 
	With regard to instant claims 3-5, Admyre provides motivation and a reasonable expectation of success for treating chronic active ulcerative colitis (see claim 47), treating a subject who is refractory or responds insufficiently or is intolerant to anti-inflammatory therapy (claim 41) and subjects who are elective for colectomy (claim 59).
With regard to claims 18 and 28, Admyre taught the method as an add-on to a current therapy for an inflammatory bowel disease (claim 56), and that the IBD may be ulcerative colitis (paragraphs 40, 41, 59, 61, 161.
Finally, with regard to claim 26, it would have been obvious to have continued treatment until remission was achieved since this is a desirable optimal outcome.  One would have had a reasonable expectation of success because Admyre taught that remission was achieved by therapy with DIMS0150 (cobitolimod) (paragraph 166).
Thus the invention as a whole was prima facie obvious.

Claims 1-5, 7, 9, 11, 12, 14-16, 18-24 and 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over each one of US 8148341, US 8258107, US 8569257, US 8592390, US 9492516, and US 9795627 as applied above under Double Patenting.

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Applicant argues that an example within the instantly claimed dosage regimen provided a statistically significant benefit in social function as measured by responses to the “social function” portion of a questionnaire, and that this result demonstrates an unexpected and beneficial effect compared to the treatment regimens of the prior art. This argument is unpersuasive. MPEP 716.02 requires that evidence of unexpected results must be of both practical and statistical significance, and must be commensurate in scope with the claims. In this case, the standard employed by Applicant to determine significance is not the generally accepted two-sided test of the null hypothesis with a p value of less than 0.05.  Instead Applicant employed a one-sided test where any results with p< 0.1 were considered significant. Atreya (2020, of record) indicated that this approach was appropriate for an exploratory trial not focused on confirming efficacy (page 1068, right column first two paragraphs under “Statistical analysis”).  Accordingly, Applicant’s assertion of statistical significance would not necessarily be accepted by those of skill as indicating efficacy or a practical benefit. 
Moreover, the results relied upon are not commensurate in scope with the claims. The instant claims are broadly drawn to methods of “treating an inflammatory bowel disease in a human subject”.  The specification as filed indicates that “treatment of patients with active UC aims to reduce inflammation and promote colon healing and mucosal recovery” (page 2, lines 31-32), that the invention functions to “induce remission” (page 5, lines 18-21), and that ““treating" typically refers to inducing response or remission in a patient having active ulcerative colitis” (page 8, lines 17-18). Therefore these outcomes are clearly within the scope of the claims. However, the evidence of record (Atreya (2020)) indicates that the claimed method did not induce remission, and there is no evidence that the invention provided any unexpected reduction in inflammation, or unexpected promotion of colon healing and mucosal recovery, in humans. See the Final Rejection of 4/18/2022 at paragraph bridging pages 15-17. The specification also indicates that “[u]lcerative colitis treated in accordance with the present invention may involve treatment of ulcerative proctitis, distal or left sided colitis, extensive colitis, pancolitis and pouchitis” (page 7, lines 26-28). However the results relied upon are in the context of left sided ulcerative colitis only. Thus even if the evidence of increased social function was of practical and statistical significance, the claims are not limited to that outcome and embrace outcomes and disorders for which there is no evidence of secondary considerations that could affect the obviousness analysis. Therefore the results relied upon are not commensurate in scope with the claims as required by MPEP 716.02(d), and the rejection is maintained.
Applicant addresses the obviousness type double patenting rejections at pages 8-12 of the response. Applicant argues that none of the cited patents claims the instantly recited dosing regimen.  The Office agrees, but maintains that the instantly claimed regimen would have been arrived at through routine optimization, and the claims were obvious absent evidence of criticality of the claimed dosage range and schedule or other secondary considerations. As discussed above, such evidence has not been provided, therefore the rejections are maintained.

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
	
To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635